Citation Nr: 1758915	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-25 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2016 decision, the Board reopened the claim and remanded it for further development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  A disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his current hearing loss is due to acoustic trauma in service.  See February 2014 Correspondence.  The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  As such, in-service noise exposure is substantiated.  

The Veteran's service treatment records are silent for complaints or treatment for hearing loss in service.  At separation, a clinical evaluation showed normal ears.  There was no audiogram completed, but the Veteran's whispered voice test was normal.  Notably, in a July 2004 statement, the Veteran reported that his hearing loss began about 7 years earlier.  

The Veteran was afforded a VA examination in April 2005.  The examiner indicated that the Veteran's November 1967 induction examination showed hearing acuity to be within normal limits at 500 to 2 kHz and mild hearing loss at 4 kHz in the right ear.  The separation examination yielded whisper test scores of 15/15 bilaterally.  However, the whisper test does not yield frequency specific audiometric thresholds.  Thus, the two sets of results cannot be compared for a threshold shift or change in hearing acuity.  Thus, the examiner concluded that there is insufficient information available to render an opinion without resorting to speculation.     

In an August 2007 addendum opinion, the examiner stated that during the Veteran's January 1970 separation examination, he passed a whispered voice test.  The examiner explained that research shows that when the whispered voice test is administered properly it has strong sensitivity and specificity for hearing loss through 2 kHz.  It is not sensitive to hearing loss at frequencies above 2 kHz.   

The examiner further stated that the Veteran worked as a welder for two years prior to military service.  His military records indicate that he worked as a welder, metal work apprentice, metal body repairman, and welder's helper.  During a May 2007 interview for his PTSD evaluation he stated that he worked as a "gofer" in Vietnam for about a year.  He reported that he drove trucks with supplies and completed various errands.  His base underwent documented mortar attacks, and a generator blew up 100 feet from his bunker in January 1969.  Finally, the interview states that the Veteran did not have any combat medals and was not in any firefights during his tour in Vietnam. 

The examiner further indicated that the Veteran worked as a telephone lineman for many years following military duty.  He also restores antique cars as a hobby.  Since his retirement, he spends most days in his shop working on antique cars.  The examiner concluded that the Veteran entered service with very mild hearing loss at one frequency in the right ear.  This loss is not due to noise exposure from welding because only one ear was affected and welding noise should involve both ears equally. 

The examiner further explained that while the whispered voice test results at separation are not specific enough to accurately define a change in hearing, they suggest no significant change in his ability to carry on a conversation while on active duty.  Any conclusion about the nexus between military noise exposure and hearing loss is speculative.

Finally, the examiner stated that while the Veteran was exposed to high intensity noise for a limited time during service, he was also exposed to high intensity noise for many years after military service when restoring antique cars.  The examiner concluded, "I suspect his current hearing loss is less likely the result of military noise exposure and more likely from many years of restoring antique cars."    

In a December 2016 addendum medical opinion, the examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's November 1967 induction examination revealed normal hearing acuity from 500 hz to 2 kHz, with mild loss at 4 kHz.  The left ear revealed normal hearing acuity across all test frequencies.  The Veteran's January 1970 separation examination failed to provide pure-tone audiometric thresholds.  However, a whispered voice test yielded normal results.  Because whispered voice testing is insensitive to frequency specific information, the results cannot be considered as normal hearing.  

The examiner reasoned, "The military file documented that his base experienced mortar attacks during his service in Vietnam, and one episode in which a mortar hit a generator less than 100 feet from his bunker.  [The Veteran] did not receive any combat medals, nor was he involved in any firefights during his military service.  Given a review of the Veteran's military file, the nexus criteria is [sic] not met.  Therefore, it is less likely as not that the claim of hearing loss is a result of military service."   

The Board finds that the VA examiners' opinions, in the aggregate, are adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided detailed rationales for their opinions, and their opinions were based on examinations and interviews of the Veteran, as well as on a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners could not link the Veteran's current hearing loss to service.  

Evidence in support of the Veteran's claim includes a July 2004 letter from Dr. B.W.H. (Internal Medicine) in which he addressed the Veteran's tinnitus, hearing loss, and PTSD.  He indicated that the Veteran complained of tinnitus for some time and that he was exposed to high intensity noise while in service.  Dr. B.W.H. stated: "I believe testing has born[e] out the fact he has considerable loss of hearing . . . .  It is my medical opinion that this [Veteran] deserves disability for both of these disorders related to his military service."   

Similarly, in a March 2006 letter, Dr. B.W.H. (Internal Medicine) reported that he recently interviewed and examined the Veteran for review of possible service related conditions that have become more severe and limiting over several years.  Dr. B.W.H. further stated:  "[The Veteran] was exposed to artillery Mortar rounds and small weapons firing.  [The Veteran's] job in service was a welder and [he was] around heavy equipment which could also contribute to his hearing loss and tinnitus.  It is my professional opinion that the current hearing loss and bilateral tinnitus are secondary to the inducted trauma from those mortar rounds, heavy equipment and small weapons firing [in service]." 

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board has carefully considered this information, and ultimately finds that the private opinions by Dr. B.W.H. are afforded little weight because the opinions do not reflect a review of the Veteran's file which contains such relevant information as the Veteran's service treatment records which show the condition of the Veteran's hearing upon entrance into service and upon exit from the service.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 303 (2008) (providing that when the Board uses facts obtained from review of the claims file as a basis for crediting one expert medical opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Dr. B.W.H.'s opinion does not account for hearing loss (albeit not for VA purposes but for Hensley purposes) shown in the Veteran's right ear when he entered service.  Id.  Dr. B.W.H.'s opinions also do not account for the Veteran's post-service noise exposure.  Thus, Dr. B.W.H.'s opinions do not reflect that they are based on knowledge of the Veteran's complete medical history.  Rather, Dr. B.W.H.'s opinions are based on speculation and therefore are not persuasive.  Id.; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has also considered the Veteran's assertions that his hearing loss is related to noise exposure in service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss. Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to place the nexus question in equipoise. See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). 

As previously noted, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Here, however, the evidence does not show, and the Veteran does not assert, that his bilateral hearing loss manifested to a compensable degree within one year of separation from service.  In fact, in 2004, the Veteran specifically stated that he noticed his hearing loss 7 years earlier - circa 1997 or approximately 27 years after separation.  Therefore, presumptive service connection is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


